  Case 1:19-cr-00304-LMB Document 62 Filed 06/29/20 Page 1 of 1 PageID# 371



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 UNITED STATES OF AMERICA


        V.

                                                              l:19-cr-304(LMB)
 HENRY KYLE FRESE,

                Defendant.

                                                ORDER


       Although the defendant's Motion to Travel is not opposed by the government,the two

places to which the defendant wants to travel, Houston, Texas and Huntsville, Alabama, have

experienced significant increases in COVID-19 infections,       Associated Press,"Houston

Facing 'Catastrophic' Coronavirus Spike, County Judge Says,"(June 26,2020)available at

https://www.nytimes.eom/video/us/politics/l00000007212733/houston-coronavirus-cases-

rising.html; Lee Roop,"Coronavirus cases in Huntsville 'have started to climb,' officials say,"

(June 19, 2020)available at https://www.msn.com/en-us/health/medical/coronavirus-cases-in-

huntsville-have-started-to-climb-officials-say/ar-BB15JyZr. For these reasons, the Court finds

that allowing the defendant to travel to these "hot spots" could expose him and the Probation

Officer supervising him to unnecessary risk ofinfection. Accordingly, it is hereby

       ORDERED that defendant's Motion to Travel [Dkt. No.61] be and is DENIED.

       The Clerk is directed to forward copies ofthis Order to counsel ofrecord and the United

States Probation Office.

       Entered this        day of June, 2020.

Alexandria, Virginia


                                                        Leonie M. Brinkema
                                                        United States District Judge
